Exhibit 10.3

 

 

[ex10-3img001.jpg]

 

 

 

NON-DISCLOSURE AND NON-SOLICITATION agREEMENT

 

This Non-Disclosure and Non-Solicitation Agreement (the “Agreement”) is made
this 15th day of May, 2015 (the “Effective Date”) between Prosperity Bank, a
Texas banking association having a principal place of business at 1301 North
Mechanic Street, El Campo, Texas 77437, hereinafter referred to as "Employer,"
and Edward Safady, hereinafter referred to as "Employee."

 

ARTICLE I

NON-DISCLOSURE AND NON-SOLICITATION COVENANTS

 

1.1 Non-Disclosure Obligations.

 

(a)     Employer promises and agrees that during Employee’s employment by
Employer, and as a result of Employee’s promotion, Employer shall provide
Employee with access to Employer’s Confidential Information. Employee
acknowledges that (i) Employer has devoted substantial time, effort, and
resources to develop and compile the Confidential Information; (ii) public
disclosure of such Confidential Information would have an adverse effect on the
business of Employer; (iii) Employer would not disclose such information to
Employee, nor would it continue to employ or promote Employee, without the
agreements and covenants set forth in this Article I; and (iv) the provisions of
this Article I are reasonable and necessary to prevent the improper use or
disclosure of Confidential Information.

 

(b)     "Confidential Information" means and includes Employer's confidential
and/or proprietary information and/or trade secrets, including that which has
been and/or will be developed or used and that cannot be obtained readily by
third parties from outside sources. Confidential Information includes, but is
not limited to, the following: information regarding past, current and
prospective customers and investors and business affiliates, employees,
contractors, and the industry not generally known to the public; strategies,
methods, books, records, and documents; technical information concerning
products, equipment, services, and processes; procurement procedures, pricing,
and pricing techniques, including contact names, services provided, pricing,
type and amount of services used; financial data; pricing strategies and price
curves; positions; plans or strategies for expansion or acquisitions; budgets;
research; financial and sales data; trading methodologies and terms;
communications information; evaluations, opinions and interpretations of
information and data; marketing and merchandising techniques; electronic
databases; models; specifications; computer programs; contracts; bids or
proposals; technologies and methods; training methods and processes;
organizational structure; personnel information; and payments or rates paid to
consultants or other service providers; and other such confidential or
proprietary information. Employee acknowledges that Employer's business is
highly competitive, that this Confidential Information constitutes a valuable,
special and unique asset used by Employer in its business, and that protection
of such Confidential Information against unauthorized disclosure and use is of
critical importance to Employer.

 

 
1

--------------------------------------------------------------------------------

 

 

(c)     Employee agrees that Employee will not, at any time during Employee’s
employment with Employer or after the termination of such employment, for any
reason, make any unauthorized disclosure, directly or indirectly, of any
Confidential Information of Employer, or third parties, or make any use thereof,
directly or indirectly, except in working for Employer and for the benefit of
Employer. Employee also agrees that Employee shall deliver promptly to Employer
upon the termination of employment, or at any other time at Employer's request,
without retaining any copies, all documents and other material in Employee's
possession relating, directly or indirectly, to any Confidential Information or
other information of Employer, or Confidential Information or other information
regarding third parties, such as actual and potential customers, suppliers,
partners, joint ventures, investors, financing sources, etc., learned as an
employee of Employer.

 

1.2 Non-Solicitation Obligations. On and following the Effective Date, Employer
shall provide Employee with Confidential Information relating to Employer's
business as well as specialized training regarding Employer's methodologies and
business strategies, which will enable Employee to perform Employee’s job for
Employer. Employee also will have immediate access to, or knowledge of,
Confidential Information of third parties, such as actual and potential
customers, suppliers, partners, joint ventures, investors, financing sources,
etc., of Employer. Ancillary to Employer's agreement to provide Confidential
Information to Employee, and Employee's agreement not to disclose Confidential
Information, and in order to protect the Confidential Information, Employee
agrees that for the two-year period after the termination of Employee’s
employment with Employer, for any reason, Employee will not, in any capacity for
Employee or others, directly or indirectly:

 

(a)     call on, service or solicit competing business from customers or
prospective customers of Employer if, within the twelve months preceding the
termination of Employee's employment with Employer, Employee had or made contact
with the customer, or had access to Confidential Information about the customer;
or

 

(b)     call on, solicit or induce any employee of Employer whom Employee had
contact with, knowledge of, or association with in the course of Employee’s
employment with Employer to terminate employment with Employer, and will not
assist any other person or entity in such activities.

 

 
2

--------------------------------------------------------------------------------

 

 

1.3 Covenants Reasonable. The parties to this Agreement hereby agree that the
provisions set forth in this Article I are ancillary to this Agreement, which is
an otherwise enforceable agreement. Employee agrees that any activity that would
violate the Non-Solicitation Obligations in Section 1.2 above would inevitably
involve Employee's unauthorized use of Employer's Confidential Information, even
if such use were unintentional. Because it would be impossible, as a practical
matter, to monitor, restrain or police Employee's use of such Confidential
Information, other than by prohibiting Employee from engaging in the activities
prohibited by this Article I, Employee agrees that restricting Employee as set
forth in this Agreement is the narrowest way to protect Employer's interests,
and the narrowest way of enforcing Employee's consideration for the receipt of
Employer's specialized training and Confidential Information (namely, Employee's
promise not to use or disclose that Confidential Information and/or specialized
training).

 

1.4 Enforcement and Legal Remedies. Employer and Employee acknowledge and agree
that breach of any of the covenants made by Employee in Article I of this
Agreement would cause irreparable injury to Employer, which could not
sufficiently be remedied by monetary damages alone; and, therefore, that
Employer shall be entitled to obtain such equitable relief as declaratory
judgments and temporary, preliminary and permanent injunctions, without posting
of any bond, and order of specific performance to enforce those covenants or to
prohibit any act or omission that constitutes a breach thereof. If Employer must
bring suit to enforce this Agreement, and it is the prevailing party in any such
proceedings, then Employer shall be entitled to recover its reasonable
attorneys' fees and costs related thereto.

 

1.5 Tolling. In the event that Employer shall file a lawsuit in any Court of
competent jurisdiction alleging a breach of the provisions of Section 1.2 of
this Agreement by Employee, then the two-year period set forth in Section 1.2
will be extended one month for each month Employee was in breach of Section 1.2
of this Agreement, so that Employer is provided the benefit of the full
Non-Solicitation period.

 

ARTICLE II

PROPERTY RIGHTS

 

2.1 Trade Secrets and Confidentiality. While this Agreement is in effect,
Employee will have access to and become familiar with Confidential Information
owned by Employer and regularly used in the operation of the business of
Employer. Employee shall not disclose any such Confidential Information,
directly or indirectly, nor use it in any way, either while this Agreement is in
effect or at any time thereafter, except as required in the course of Employee’s
employment with Employer, for the benefit of Employer. All Confidential
Information, whether or not prepared by Employee, shall remain the exclusive
property of Employer, as applicable, and shall not be removed from the premises
of Employer under any circumstances without the prior written consent of
Employer, provided, however, that Employee may remove such items for the purpose
of furthering the business of Employer if such action is consistent with the
past practices of Employer. All items removed from the premises of Employer, and
all copies or summaries thereof, shall be returned to Employer upon the
termination of Employee’s employment with Employer.

 

 
3

--------------------------------------------------------------------------------

 

 

2.2 Business Plans and Improvements. Employee agrees that he will promptly from
time to time fully inform and disclose to Employer all processes, designs,
improvements and business plans which Employee now has or may hereafter have
while employed by Employer which pertain or relate to the business of Employer
or to any experimental work carried on by Employer, whether conceived by
Employee alone or with others and whether or not conceived during regular
working hours. All such processes, designs, improvements, formulas, business
plans, technologies and discoveries shall be the exclusive property of Employer.

 

ARTICLE III

GENERAL PROVISIONS

 

3.1 Entire Agreement. This Agreement sets forth the entire agreement of the
parties relating to the subject matter hereof, and, effective after the
Effective Date, supersedes any other agreements relating to, connected with or
arising from Employee’s Non-Disclosure and/or Non-Solicitation Obligations to
Employer, including the Non-Disclosure and/or Non-Solicitation Obligations in
that certain Employment Agreement dated as of July 30, 2004, by and between
Employer and Employee (the “Employment Agreement”). However, this Agreement does
not supersede or affect any other provisions of the Employment Agreement.
Employee has no oral representations, understandings or agreements with Employer
or any of its officers, directors or representatives covering the same subject
matters as this Agreement. This Agreement is the final, complete and exclusive
statement and expression of the agreement between Employer and Employee relating
to, connected with or arising from Employee’s Non-Disclosure and/or
Non-Solicitation Obligations to Employer, and it cannot be varied, contradicted
or supplemented by evidence of any prior or contemporaneous oral or written
agreements.

 

3.2 Governing Law. All questions concerning the validity, operation and
interpretation of this Agreement and the performance of the obligations imposed
upon the parties hereunder shall be governed exclusively by the laws of the
State of Texas. Exclusive venue of any dispute relating to this Agreement shall
be, and is convenient in, Wharton County, Texas. Employer and Employee agree
they will not contest venue in Wharton County, Texas or the application of Texas
laws to any dispute relating to, connected with or arising under this Agreement.

 

3.3 Modification. This Agreement shall not be amended, modified, or altered in
any manner except in writing signed by Employer and Employee.

 

3.4 Failure to Enforce Not Waiver. Any failure or delay on the part of Employer
to exercise any remedy or right under this Agreement shall not operate as a
waiver. The failure of Employer to require performance of any of the terms,
covenants or provisions of this Agreement by Employee shall not constitute a
waiver of any of the rights under the Agreement. No forbearance by Employer to
exercise any rights or privileges under this Agreement shall be construed as a
waiver, but all rights and privileges shall continue in effect as if no
forbearance had occurred. No covenant or condition of this Agreement may be
waived except by the written consent of the waiving party. Any such written
waiver of any term of this Agreement shall be effective only in the specific
instance and for the specific purpose given.

 

 
4

--------------------------------------------------------------------------------

 

 

3.5 Partial Invalidity. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall remain in full force and effect, as if this Agreement had been
executed without any such invalid provisions having been included. Such invalid
provision shall be reformed in a manner that is both (i) legal and enforceable,
and (ii) most closely represents the parties' original intent.

 

3.6 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

 

3.7 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of Employer and Employee, and their respective heirs, executors,
administrators, successors and assigns, including, without limitation, any
successor by merger, consolidation or stock purchase of Employer and any entity
or person that acquires all or substantially all of the assets of Employer.

 

 

 

[Signature Page Follows]

 

 

 

 
5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

 

 

 

 

 

 

 

 

PROSPERITY BANK,

 

  EMPLOYER                     By: /s/ David Zalman     David Zalman     Senior
Chairman and Chief Executive Officer                                            
                        EMPLOYEE                             /s/ Edward Safady  
  Edward Safady  

 

 

 

6 

 